Name: 90/530/EEC: Council Decision of 8 October 1990 concerning the conclusion of the framework agreement for trade and economic cooperation between the European economic community and the argentine republic
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  America
 Date Published: 1990-10-26

 26.10.1990 EN Official Journal of the European Communities L 295/66 COUNCIL DECISION of 8 October 1990 concerning the conclusion of the Framework Agreement for trade and economic cooperation between the European Economic Community and the Argentine Republic (90/530/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, for the attainment of its aims in the sphere of external economic relations, the Community should approve the Framework Agreement for trade and economic cooperation with the Argentine Republic; Whereas certain forms of cooperation proposed under the Agreement exceed the powers of action provided for in the field of the common commercial policy, HAS DECIDED AS FOLLOWS: Article 1 The Framework Agreement for trade and economic cooperation between the European Economic Community and the Argentine Republic is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council, on behalf of the Community, shall give the notification provided for in Article 11 of the Agreement (3). Article 3 The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Committee set up by Article 7 of the Agreement. Done at Luxembourg, 8 October 1990. For the Council The President E. RUBBI (1) OJ No C 87, 5. 4. 1990, p. 7. (2) OJ No C 231, 17. 9. 1990. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.